Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 2, 2014

                                      No. 04-14-00654-CV

                     IN THE INTEREST OF L.A.A., L.B.A., AND K.S.,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-02644
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The reporter’s record was due on September 26, 2014, but has not been filed. The clerk’s
record shows that the trial court determined appellant to be indigent and appointed counsel on
appeal. We therefore the court reporter responsible for preparing the reporter’s record to file the
reporter’s record on or before October 13, 2014. NO EXTENSIONS WILL BE GRANTED.



                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court